Citation Nr: 0924275	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-43 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left foot 
arthritis.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left great toe, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for hallux valgus of 
the left foot.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a right foot disability claimed as secondary 
to a service-connected disability.

5.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a bilateral ankle disability, to include 
arthritis, claimed as secondary to a service-connected 
disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued the assigned ratings for the 
Veteran's foot disabilities, and from a January 2006 rating 
decision of the same RO that denied service connection for a 
left foot disability and declined to reopen the previously 
denied claims.

The Veteran appeared and gave personal testimony before the 
Board in March 2008.  A transcript of that hearing is of 
record.  

At the Veteran's personal hearing, he withdrew his appeal of 
the RO's denials of service connection for elevated 
cholesterol and borderline diabetes.  As such, the only 
issues before the Board are as set forth on the title page of 
this decision.

The issues of entitlement to increased ratings are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has degenerative joint disease of the left 
foot as a result of service-connected left foot disabilities.

3.  The RO denied entitlement to service connection for a 
right foot disability and bilateral ankle disabilities in a 
September 2001 rating decision.  The Veteran was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.

4.  Evidence obtained since the time of the September 2001 
rating decision denying service connection for a right foot 
disability and bilateral ankle disabilities is new and 
relates to unestablished facts necessary to substantiate the 
claims.

5.  The Veteran developed a right foot disability as a direct 
result of over-utilization due to compensating for his 
service-connected left foot disabilities.

6.  The Veteran's bilateral ankle arthritis is a 
biomechanical result of service-connected left foot 
disabilities.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied service connection 
for a right foot disability and bilateral knee disabilities 
is both new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  The claims of entitlement to service connection for a 
right foot disability and for bilateral ankle disabilities 
are reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).

3.  Hallux valgus and degenerative joint disease of the right 
foot were incurred as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2008).

4.  Bilateral ankle degenerative joint disease was incurred 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2008).

5.  Degenerative joint disease of the left foot was incurred 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  

Reopened Claims

In September 2001, the RO denied service connection for a 
right foot condition and for bilateral ankle disabilities, 
finding that there was no evidence of such disorders during 
service or evidence of a relationship between the 
disabilities and the Veteran's service-connected left toe and 
foot disabilities.  The Veteran was notified of the denial of 
benefits sought and of his appellate rights, but he did not 
appeal.  As such, the decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The Veteran now seeks to reopen his claims for service 
connection for a right foot disability and bilateral ankle 
disabilities.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the Veteran or otherwise associated with the claims folder 
since the last final decision in September 2001.  

At the time of the September 2001 rating decision, the 
evidence of record included service treatment records, VA 
examination reports dated in January 1985, December 1999 and 
July 2000, a July 1994 report from a treating podiatrist, and 
an undated report from the Veteran's treating physician that 
was received in May 2000.  Although the Veteran's treating 
physician opined that the Veteran developed right foot 
problems as a direct result of over-utilization of the right 
foot as a consequence of compensating for the left foot, the 
RO weighed the July 2000 VA examiner's opinion that the foot 
problems were congenital more heavily and denied the claims.

Since the 2001 denial, the Veteran submitted a November 2003 
statement from his treating podiatrist that the Veteran will 
always have problems as long as he stands for prolonged 
periods of time, and June 2007 and May 2008 statements from 
his private treating physician that he has right foot 
arthritis due to over-utilization as a consequence of 
compensating for the service-connected left foot disabilities 
and that he has bilateral ankle disabilities that are 
biomechanically related to the left and right great toe 
problems.  VA also obtained a medical opinion from a VA 
examiner in October 2007 that reflects the opinion that it is 
less likely than not that the ankle disabilities and right 
foot disability are related to service-connected 
disabilities.  Additionally, the evidence obtained since the 
September 2001 denial of benefits includes the Veteran's 
credible testimony presented to the Board in March 2008.

Following a complete review of the evidence as outlined 
above, the Board finds that there is new and material 
evidence sufficient to reopen both previously denied claims.  
Specifically, the medical opinion of the Veteran's treating 
physician draws a distinct connection between the service-
connected left foot disabilities and the currently diagnosed 
right foot and ankle disabilities.  Because the evidence is 
new in that it was not previously before agency decision-
makers and is not weighed at this juncture, but accepted as 
credible, the Board finds that reopening of the claims is 
appropriate.  As such, the merits of the claims will now be 
considered.

Service Connection

The Veteran maintains that he developed bilateral foot 
arthritis as well as bilateral ankle arthritis as 
consequences of overcompensating for his service-connected 
left great toe disability.  Specifically, he asserts that his 
left foot has been so painful on a daily basis since his in-
service injury that his gait is altered and his ankles have 
given way a number of times causing trauma to the feet and 
ankles.  The Veteran credibly testified before the Board that 
both of his feet and both of his ankles ache all the time and 
that he must limit his walking duties as a letter carrier as 
a result of the pain.  He stated that the right foot and 
bilateral ankle pain did not begin during service, but rather 
as a consequence of compensating for the left great toe pain.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
The regulations also provide for the award of secondary 
service connection based on aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310(b)).

The evidence is consistent with the Veteran's assertion that 
a right foot and bilateral ankle disabilities did not begin 
during service.  Over the years, however, he has required 
treatment for bilateral foot and ankle pain and been 
diagnosed as having arthritis, although there has been some 
question about x-ray findings of arthritis in the feet.  
Nonetheless, his treating physicians and VA examiners have 
diagnosed arthritis of both the feet and ankles, bilateral 
hallux valgus, and plantar fasciitis.  The Veteran is 
currently treated at both the VA and through a private 
physician for various foot problems and he testified before 
the Board in March 2008 that he has used inserts and 
specially made shoes over the years to quell the pain 
without much success.

In 2000, a private treating physician opined that the 
Veteran had developed accelerated progressive hallux valgus, 
pes planus, and a bunion deformity with plantar fasciitis of 
the right foot as a direct result of over-utilizing the foot 
in order to compensate for the left foot.  Following a VA 
examination in July 2000, a VA examiner opined that the 
bilateral hallux valgus and bilateral plantar fasciitis 
appeared to be congenital.  February 2004 and April 2006 VA 
examiners only addressed the level of disability of the 
service-connected left foot disabilities; the April 2006 
report, however, contains a diagnostic impression of 
degenerative joint disease of both ankles and feet, moderate 
in severity with progression.

In May 2006, an independent medical evaluation was performed 
by the Veteran's private treating physician and it was 
requested that VA re-evaluate the ratings assigned for the 
left foot disabilities as well as the functional limitation 
caused by degenerative arthritis of the right foot that was 
felt to be related to over-utilization from compensating for 
the impaired left great toe and foot.  In June 2007, another 
private physician reported on the Veteran's history of in-
service injury to the left toe and stated that it was his 
strong opinion that the right foot condition was secondary 
to over-utilization.  The physician further stated that it 
was his opinion that the bilateral ankle pain was 
biomechanically related to the left and right great toe 
problems and that they would continue to be progressive in 
nature.  Diagnoses of arthritis of the left great toe, 
hallux abducto-valgus with early onset of arthritis in the 
right foot, and arthralgia of both ankles secondary to 
arthritis of the left great toe were rendered.

The Veteran underwent VA examination in October 2007 and the 
examiner reviewed the claims folder, including x-rays 
performed in 2006.  Diagnostic assessments of bilateral 
ankle degenerative joint disease, bilateral hallux valgus, 
and second toe hammertoe deformity were rendered.  The 
examiner then opined that it was less likely that current 
bilateral ankle and right foot problems were related to the 
left foot condition because, based on his review of medical 
literature, there was no credible peer-reviewed studies that 
supported a finding that post-traumatic degenerative changes 
in one joint induced degenerative changes in another joint.  
It was further opined that it was more likely that the 
problems were related to chronic degenerative changes 
secondary to aging and obesity.  Interestingly, the examiner 
did not address the Veteran's actual contention that his 
disabilities were caused by over-utilization in compensating 
for the left foot disabilities.  As such, the Board finds 
this VA opinion to be of limited usefulness in deciding the 
actual arguments made by the Veteran in support of his 
claims for service connection.

In May 2008, the Veteran's treating physician submitted 
another statement following his review of the Veteran's 
service treatment records and post-service VA treatment 
records.  He opined that, based upon a review of the record 
and examination of the Veteran, the right foot disability 
was caused by over-utilization and the bilateral ankle pain 
was biomechanically related to the left and right great toe 
problems.  X-rays revealed arthritis in both ankles and 
examination showed hallux valgus in both feet.

Given the evidence as outlined above, the Board finds that 
there is evidence both in favor of the Veteran's claims and 
against them.  It is important to point out that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

One opinion against the claims is the July 2000 VA examiner's 
statement that bilateral hallux valgus and bilateral plantar 
fasciitis appear to be congenital.  This opinion was not 
supported by any rationale and was otherwise wholly 
unsupported by the record as there was no evidence of the 
disabilities during service or for many years after. As such, 
the Board does not accept the opinion as weighted against the 
Veteran's claim.

The other negative opinion was rendered by the October 2007 
VA examiner and it appears that he failed to address the 
actual medical issue presented in this appeal.  In that 
regard, it is unfortunate for the sake of delaying the final 
resolution of this matter that no follow-up action was taken 
by the RO to seek clarification.  In any event, as pointed 
out above, the October 2007 opinion does not address the 
contention of the Veteran that it is his altered gait and 
over-compensating for his left foot that caused the right 
foot disabilities.  Because the opinion is based on an 
assertion not raised that degenerative arthritis would 
spontaneously jump from joint to joint, it is not afforded 
any weight in deciding the claims on appeal.  

The other opinions of record are in favor of the Veteran's 
claims and are posited by his treating physicians based on a 
history provided by the Veteran that is consistent with the 
record evidence.  Both treating physicians have found that 
the Veteran's continued left great toe pain caused him to 
over-utilize the right foot and, therefore, caused him to 
develop problems with his right foot.  Additionally, the 
claim that his weakened feet caused falls and, thus, problems 
with the ankles is supported by the medical opinion that the 
bilateral ankle arthritis is biomechanically related to the 
great toe disabilities.  Because the Veteran is competent to 
report that he has experienced pain in his left foot since 
his in-service injury that caused him to over-compensate, and 
the medical opinions draw a relationship between the 
bilateral foot and ankle disabilities and the service-
connected left great toe disability, the Board resolves all 
reasonable doubt in favor of the Veteran and finds that 
degenerative joint disease of both feet and both ankles are 
the result of his service-connected left foot and toe 
disabilities.  As such, service connection for these 
disabilities is granted.


ORDER

New and material evidence having been obtained, the claims of 
entitlement to service connection for a right foot disability 
and bilateral ankle disabilities are reopened.

Service connection for left foot arthritis, right foot 
arthritis and hallux valgus, and bilateral ankle arthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

REMAND

The Veteran requests increased ratings for both his service-
connected left great toe arthritis and left foot hallux 
valgus.  He submitted his claim in December 2003 and was 
notified of his rights and responsibilities under the VCAA 
shortly thereafter.  During the pendency of this appeal, 
however, the United States Court of Appeals for Veterans 
Claims (Court) determined that VA's general notice in 
increased ratings claims was inadequate.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Consequently, the 
Veteran's claims must be remanded to ensure that he is 
provided with information necessary to substantiate his 
claims, including notice of the criteria for evaluating both 
hallux valgus and arthritis.

Additionally, the record contains numerous assertions by the 
Veteran that his service-connected disabilities interfere 
with his ability to perform his employment as a postal 
worker.  In November 2003, his treating podiatrist advised 
him to seek employment with no standing or walking and, in 
May 2006, one of the Veteran's treating physicians advised 
that his review of VA's rating criteria suggested that re-
evaluation was necessary.  Although there have been numerous 
VA examinations performed over the years that this appeal has 
been pending, none of the reports include a medical opinion 
as to whether or how much the Veteran's service-connected 
disabilities interfere with his employment.  This type of 
opinion is necessary in order for VA to determine if the 
rating criteria under which the Veteran is currently rated 
are adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
also see, 38 C.F.R. § 3.321(b)(1).  Therefore, this matter 
must also be remanded to provide the Veteran with an adequate 
medical examination for rating purposes pursuant to 38 C.F.R. 
§ 3.159(c)(4).  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 
Vet. App. 303 (2007) (once VA undertakes to provide a medical 
examination, it must be adequate for rating purposes).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with notice of 
his rights and responsibilities under the 
VCAA pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  This notice 
should include rating criteria for all 
relevant foot disabilities and arthritis.  
Perform all necessary development as a 
result of any response(s) received from 
the Veteran and/or his representative.

2.  Thereafter, the Veteran should be 
scheduled for a physical examination to 
determine the nature and severity of all 
of his foot and ankle disabilities.  The 
examiner should review the claims folder 
and specifically comment on the May 2006 
request from the Veteran's treating 
physician to have the ratings re-
evaluated.  All appropriate testing 
should be performed and all pertinent 
findings reported.  The examiner should 
render diagnoses of all foot and ankle 
disabilities and state whether the 
Veteran's functional impairment is 
limited by each disability and, if he 
experiences functional limitation, to 
what degree that limitation impacts his 
functionality and employment.  All 
opinions expressed must be supported by 
complete rationale.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  In readjudicating the 
increased rating claims, consideration 
should be given as to whether an extra-
schedular rating is appropriate for 
consideration.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  An appellant has the right to 
submit additional evidence and argument on any matters 
remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


